EXHIBIT 10.1
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”), between Standard Gold, Inc., a
Colorado corporation (the “Company”), and Mark D. Dacko, a Minnesota resident
(the “Executive”) is entered into as of May 19, 2011 (the “Effective Date”).


INTRODUCTION


The Company desires to continue employing Executive, and Executive desires to
continue being employed by the Company as the Company’s Chief Financial Officer
pursuant to the terms of this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive, each intending to be legally bound,
hereby agree as follows:


1.           Employment.  Subject to all of the terms of this Agreement, the
Company hereby agrees to employ Executive, and Executive hereby accepts such
employment and agrees to serve the Company with undivided loyalty and to the
best of his ability.  Notwithstanding the foregoing, the Company and Executive
agree and acknowledge that Executive may continue to provide consulting services
to Wits Basin Precious Minerals Inc., provided that such services do not
materially interfere with Executive’s ability to meet his employment obligations
to the Company pursuant to this Agreement.


2.           Term.


(a)  Initial Term.  The “Initial Term” of the Executive’s employment shall
commence on the Effective Date and shall continue until the earlier of (i) May
19, 2013 or (ii) the date the Executive’s employment terminates pursuant to
Section 10 hereof.


(b)  Additional Term.  After the Initial Term, and unless Executive’s employment
has been terminated pursuant to Section 10 or by either party upon 30-days
written notice prior to the end of the Initial Term or any Additional Term that
such party does not wish to extend the Agreement, the term of this Agreement
shall be renewed automatically for successive one-year terms (each an
“Additional Term”).


3.           Duties. Executive shall report to and take direction from the
Company’s Board of Directors (the “Board”) and Chief Executive Officer (the
“CEO”).  Executive shall perform those duties that are usual, customary and in a
manner reasonably expected of a Chief Financial Officer.


4.           Compensation. During the Term, the Executive shall receive the
following (collectively, the “Compensation”):


(a)                 Base Salary.  In consideration for Executive’s services
under this Agreement, the Company hereby agrees to pay Executive a base salary
of $12,000 per month during the Initial Term (the “Base Salary”).
 
 
 

--------------------------------------------------------------------------------

 


(b)                 Bonus.  At the sole discretion of the Compensation Committee
of the Board, the Executive may receive a semi-annual bonus (for the periods
ending June 30 and December 31) based upon his performance on behalf of the
Company.


(c)                 Stock Options.  Effective January 21, 2011, the Company
issued to Executive a ten-year stock option to purchase up to 500,000 shares of
the Company’s common stock, par value $0.001, at an exercise price of $0.51 per
share (the “Option”), pursuant to the Company’s 2010 Stock Incentive Plan, as
amended. The Option vested entirely effective March 15, 2011.  Upon termination
of Executive’s employment with the Company, for any reason or no reason, the
Option shall remain exercisable for one year from the date that the Executive is
no longer an employee of the Company and Company will consider improving the
terms of the voluntary lock-up letter agreement entered into between the Company
and Executive, dated February 18, 2011, for the benefit of Executive.


5.           Benefits. During the Term, Executive shall be entitled to the
employee benefits as provided by the Company, to include but not limited to: (i)
health insurance; (ii) dental insurance and (iii) other regular benefit plans
enacted by the Company. The Company reserves the right, in its sole discretion,
to alter the terms of such benefits at any time and from time to time.


6.           Reimbursement.  The Company shall reimburse Executive for
reasonable out-of-pocket business expenses incurred by Executive (“Expenses”) on
the Company’s behalf. Notwithstanding the foregoing, Executive must properly
account to the Company all such Expenses in accordance with the rules and
regulations of the Internal Revenue Service under the Internal Revenue Code of
1986, as amended, and in accordance with any standard policies of the Company
relating to reimbursement of Expenses as such policies exist or may be
implemented in the future.


7.           Confidentiality. Except as specifically permitted by an authorized
officer of the Company or by written Company policies, Executive will not,
either during or after his employment by the Company, use Confidential
Information (as defined below) for any purpose other than the business of the
Company or disclose it to any person who is not also an executive of the Company
unless authorized by the Board. When Executive’s employment with the Company
ends, Executive will promptly deliver to the Company all records and any
compositions, articles, devices, apparatuses and other items that disclose,
describe, or embody Confidential Information, including all copies,
reproductions, and specimens of the Confidential Information in Executive’s
possession, regardless of who prepared them and will promptly deliver any other
property of the Company in Executive’s possession, whether or not Confidential
Information. As used in this Section 7, “Confidential Information” means
information that is not generally known and that is proprietary to the Company
or that the Company is obligated to treat as proprietary, including information
known by Executive prior to the Effective Date. Any information that Executive
reasonably considers Confidential Information, or that the Company treats as
Confidential Information, will be presumed to be Confidential Information
(whether the Executive or others originated it and regardless of how the
Executive obtained it).
 
8.           Non-Solicitation. Executive agrees that, during the Term (and any
Additional Term) and for a period of one year from the date Executive’s
employment with the Company terminates (for any reason or no reason), Executive
will not, without the prior written consent of the Company, directly or
indirectly, do or commit any of the following acts:
 
(a)  Induce, entice, hire or attempt to hire, employ or otherwise contract with
any employee or independent contractor of the Company; provided, that Executive
may contract with independent contractors for matters that are not related to
the business activities of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Induce or attempt to induce any individual to violate any agreement with
the Company.
 
9.           Dispute Resolution. Any dispute arising out of or related to
Executive’s employment with the Company or this Agreement or any breach or
alleged breach hereof shall be exclusively decided by binding arbitration before
a single arbitrator in a mutually convenient location pursuant to and in
accordance with the rules of the American Arbitration Association. The
arbitrator shall have the power and authority to issue temporary and permanent
awards of injunctive and equitable relief. Attorney’s fees in each case shall be
paid to the prevailing party by the non-prevailing party. Executive irrevocably
waives Executive’s right, if any, to have any disputes between Executive and the
Company arising out of or related to Executive’s employment with the Company or
this Agreement decided in any jurisdiction or venue other than by binding
arbitration pursuant to the terms hereof. The promises by the Company and
Executive to arbitrate, which the parties agree can be a less expensive and
quicker way to resolve disputes than litigating them in court or before other
agencies or tribunals, constitutes adequate, reasonable and sufficient mutual
consideration for the enforcement of this Agreement.


10.           Termination of Employment.  Except as expressly provided to the
contrary in this section or applicable law, Executive’s rights to Compensation
shall cease on the date his employment under this Agreement terminates.


(a)  This Agreement shall terminate in its entirety immediately upon the death
of Executive.


(b)  The Company or Executive may terminate employment under this Agreement at
any time, with or without Cause (as defined below) with a 30-day written notice
of termination to the other party. The termination shall be effective as of the
date specified by the party initiating the termination in a written notice
delivered to the other party, which date shall not be earlier than the date such
notice is delivered to the other party.
 
 
(c)  In the event that Executive’s employment is terminated at any time without
Cause, Executive shall be entitled to receive a severance payment equal to
Executive’s Base Salary over a period of nine (9) months, to be paid over a
nine-month timeframe pursuant to the Company’s regular payroll procedures.  The
Company’s obligation to pay such severance shall be conditioned upon Executive’s
compliance with the terms hereof, including, without limitation, Section 8
hereof.  For the purposes of this Agreement, “Cause” shall mean (i) willful
misconduct that is injurious to the Company monetarily or otherwise, including,
but not limited to, misappropriation of funds; (ii) conviction of a crime
punishable by imprisonment for a term in excess of one year; or (iii) continual
failure of Executive to correct deficiencies in the performance of his duties
assigned by the CEO, such deficiencies provided to the Executive in a written
notice with a 30 day correction timeframe. The requirement to relocate to a
different city, state or country shall not be deemed Cause.


(d)  In the event of a change in control, the Executive shall have six months in
which to voluntarily terminate his employment and receive his Base Salary under
Section 4(a) of this Agreement for a nine month period, to be paid over a
nine-month timeframe, from the date of the voluntarily termination, pursuant to
the Company’s regular payroll procedures.


As used in this Agreement, “Change in Control” shall mean a change in control
which would be required to be reported in response to item 6(e) on Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of1934, as
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement, including, without limitation, if:
 
 
3

--------------------------------------------------------------------------------

 


(i)  any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, including any affiliate or associate as defined in Rule 12(b)-2
under the Exchange Act of such person, other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company) becomes a “beneficial owner” (as defined in 13d-Rule 3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or


(ii)  less than a majority of the Board of Directors is comprised of the
individuals described below; or


(iii)  the shareholders of the Company (i) approve a definitive agreement to
merge or consolidate the Company with or into another corporation or other
enterprise in which the holders of outstanding stock of the Company entitled to
vote in elections of directors immediately before such merger or consolidation
hold less than 50% of the voting power of the survivor of such merger or
consolidation or its parent, or (ii) approve a plan of liquidation; or


(iv)  at least 90% of the Company’s assets are sold and transferred to another
corporation or other enterprise that is not a subsidiary, direct or indirect, or
other affiliate of the Company.


“Board of Directors”, for purposes of this Section 10(d)(ii), shall mean
individuals who on the date hereof constituted the Board of the Company, and any
new director who subsequently was elected or nominated for election by a
majority of the individuals who on the date hereof constituted the Board of
Directors and those individuals, if any, who were previously elected or
nominated as provided for in this Section.


11. General Provisions.
 
(a)  Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Company’s successors and assigns, all of which are included in
the term the “Company” as it is used in this Agreement; provided, however, that
the Company may assign this Agreement only in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business.
 
(b)  Amendment. This Agreement may be modified or amended only by a written
agreement signed by both the Company and Executive.
 
(c)  Governing Law. The laws of the State of Minnesota will govern the validity,
construction, and performance of this Agreement, without regard to any choice of
law or conflict of law rules and regardless of the location of any arbitration
under this Agreement.
 
(d)  Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, which
provision will still be effective to the extent it remains valid. The remainder
of this Agreement also will continue to be valid, and the entire Agreement will
continue to be valid in other jurisdictions.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  No Waiver. No failure or delay by either the Company or Executive in
exercising or enforcing any right or remedy under this Agreement will waive any
provision of the Agreement. Nor will any single or partial exercise by either
the Company or Executive of any right or remedy under this Agreement preclude
either of them from otherwise or further exercising these rights or remedies, or
any other rights or remedies granted by any law or any related document. 
 
(f)  Captions. The headings in this Agreement are for convenience only and shall
not affect this Agreement’s interpretation.
 
(g)  References. Except as otherwise required or indicated by the context, all
references to Sections in this Agreement refer to Sections of this Agreement.
 
(h)  Entire Agreement. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Agreement. In the case of any
conflict between the terms of this Agreement and any other agreement, writing or
understanding, this Agreement will control.
 
(i)  Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand delivered or sent by
registered or certified first class mail, postage prepaid, and shall be
effective upon delivery if hand delivered, or three days after mailing if mailed
to the addresses stated below. These addresses may be changed at any time by
like notice:



 
If to the Company: 
Standard Gold, Inc.

900 IDS Center, 80 South Eighth Street
Minneapolis, MN 55402-8773



 
If to Executive: 
Mark D. Dacko

4524 82nd Avenue North
Brooklyn Park, MN 55443-2517


(j)  Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement binding on all
parties. Each party shall become bound by this Agreement immediately upon
signing any counterpart, independently of the signature of any other party. In
making proof of this Agreement, however, it will be necessary to produce only
one copy signed by the party to be charged.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned Executive and the Company have executed this
Agreement effective as of the Effective Date.
 

 
Standard Gold, Inc.
a Colorado corporation


/s/ Alfred A. Rapetti
By: Alfred A. Rapetti
Its:  CEO




/s/ Mark D. Dacko
Mark D. Dacko

 
 
6

--------------------------------------------------------------------------------

 
 